TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 15, 2013



                                      NO. 03-13-00055-CV


                                  Paula Villanueva, Appellant

                                                 v.

      McCash Enterprises, Inc. d/b/a Comet Cleaners and Comet Cleaners, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE considered, adjudged and ordered that the trial court’s judgment is in all

things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.